ON MOTION
ORDER
The parties move to dismiss Viewpointe Archive Services, LLC and The Clearing House Payments Company L.L.C. as parties in 2011-1587 and to withdraw The Clearing House Payments Company L.L.C.’s appeal no. 2011-1604, and Viewpointe Archive Services, LLC’s appeal no. 2011-1605.
Upon consideration thereof,
It Is Ordered That:
(1) The motion to dismiss Viewpointe and The Clearing House from 2011-1587 is granted in part. The parties will be listed in the caption as defendants. The revised official caption is reflected in the order.
(2) The motion to withdraw 2011-1604 and 2011-1605 is granted. 2011-1604 and 2011-1605 are dismissed.
(2) Each side shall bear its own costs in 2011-1604 and 2011-1605.